Exhibit 99.1 TITAN TRADING ANALYTICS INC. Unit 120, 4445 Calgary Trail, Edmonton, Alberta, T6H 5R7 Telephone: (780) 438-1239 Fax: (780) 438-1249 TSX Venture Trading Symbol: TTA NASD OTCBB Trading Symbol: TITAF TickAnalyst Stock-Trading Software Makes Retail Debut EDMONTON, ALBERTA- (January 7, 2010)– Titan Trading Analytics Inc. is pleased to announce that its cutting-edge automated trading software made its successful debut in the retail market. Titan’s proprietary software platform, TickAnalyst X2, which has already been deployed by equity trading institutions, has been licensed by a veteran Canadian equities trader. This is the first retail end-user to enter into an agreement for Titan’s proprietary trading platform, complete with service and support contracts. The end-user will pay a monthly license fee of $5,000 per month for Titan’s software platform. Phil Carrozza, President of Titan stated, “This is a significant event for Titan and its software products. This agreement has been made with an industry veteran who has been engaged in equity trading for over a decade and his commitment to license our product speaks to the strength and competence of Titan’s products.
